DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of claims 1-9, 18-25 in the reply filed on 08/30/2021 is acknowledged.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5, 8, 22, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claims 5 and 22 recite, “the second bitmap is transmitted to the first device”. Claim 5 depends upon claim 2 and claim 22 depends upon claim 19. Claims 2 and 19 recite, “transmitting the second bitmap to the second device”. Therefore, it is not clear whether the second bitmap is transmitted to the second device or the first device. Moreover, first device generates the second bitmap 
		Claims 8 and 25 recite LLID as a link layer identifier and a link layer identifier is a layer 2 (second layer) identifier such as a MAC address. However, specification discloses LLID as a logical link identifier having a value of two bits (Par 0113). Therefore, it is not clear whether the claimed LLID is a link layer identifier (i.e. MAC address) or a logical link identifier occupying a two bits field. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-7, 9, 18-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu (US 20190349682 A1, hereinafter referred to as Hsu).
		Re claim 1, Hsu teaches a method of wireless communication by a first device (secondary device, 206, Fig. 2), the method comprising:
	(i) receiving, from a second device (primary device 204) over a first communications link (link 210), a first bitmap indicating a first set of packets received by the second device (list of data packets received by the primary device 204) from a third device (media source 202) over a second 
	(ii) determining a second bitmap indicating a second set of packets received by the first device (list of packets captured by the secondary device 206 indicating missed packets) from the third device (media source 202), each of the first set of packets and the second set of packets comprising at least a fragment of a protocol data unit (PDU) (packets received by the primary device 204 and packets captured by the secondary device 206 are the part of packets transmitted during a first time duration T0-T4;. The protocol data unit is considered as the packets (For example, packets A-E, Fig. 4A-B) transmitted during the first time duration T0-T4 and each packet such as A, B, C, D, E is considered as a data segment within the time duration T0-T4) (Fig. 2-4, Fig. 6, Par 0028-0029, Par 0035-0040, Par 0043-0047, Par 0054);
	(iii) transmitting, to the second device (primary device 204) over the first communications link (link 210), information indicating a third set of packets based on the first bitmap and based on the second bitmap (report indicating data packets missed/failed to capture by the secondary device 206), the third set of packets being unsuccessfully received by the first device (packets missed/failed to capture by the secondary device 206) from the third device (media source 202) (Fig. 2-4, Fig. 6, Par 0028-0029, Par 0035-0040, Par 0043-0047, Par 0054); and
	(iv) receiving a fourth set of packets from the second device (receiving missed packets from the primary device 204) over the first communications link (link 210) 
		Claim 18 recites an apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 19, Hsu teaches to transmit the second bitmap (report indicating data packets missed/failed to capture by the secondary device 206) to the second device (Primary device 204) over the first communications link (link 210) (Fig. 2-4, Fig. 6, Par 0028-0029, Par 0035-0040, Par 0043-0047, Par 0054).
		Re claims 3, 20, Hsu teaches to transmit, to the second device (Primary device 204) over the first communications link (link 210), at least one of a bitmap stream of the second bitmap, a clock value associated with the second bitmap, or a packet counter value associated with the second bitmap (report indicating data packets missed/failed to capture by the secondary device 206) (Fig. 2-4, Fig. 6, Par 0028-0029, Par 0035-0040, Par 0043-0047, Par 0054).
		Re claims 4, 21, Hsu teaches that the information indicating the third set of packets comprises the second bitmap  (report indicating data packets missed/failed to capture by the secondary device 206) (Fig. 2-4, Fig. 6, Par 0028-0029, Par 0035-0040, Par 0043-0047, Par 0054).
		Re claims 5, 22, Hsu teaches that the second bitmap (report indicating data packets missed/failed to capture by the secondary device 206) is first device (should be second device, not the first device) (primary device 204) before receiving the fourth set of packets (missing data packet report is sent before receiving the missed data packets) (Fig. 2-4, Fig. 6, Par 0014, Par 0028-0029, Par 0035-0040, Par 0043-0047, Par 0051-0054).
		Re claims 6, 23, Hsu teaches to construct a respective PDU (constructing data packets A-E for the duration T0-T4, Fig. 4A-B) based on at least one of one or more of the second set of packets (packets (A, C, D, E) received by the secondary device during the duration T0-T4) or one or more of the fourth set of packets (missed packet B) (after receiving missed packet B, secondary device constructed complete packet set (PDU) for the duration T0-T4), wherein the at least one of the one or more of the second set of packets  (packets (A, C, D, E) received by the secondary device during the duration T0-T4) or the one or more of the fourth set of packets (missed packet B) comprise at least one fragment of the respective PDU (Packets A, C, D, E and packet B are part of the packet set/PDU associated with the duration T0-T4) (Fig. 2, Fig. 4A-B, Fig. 6, Par 0035-0040, Par 0043-0047, Par 0050-0054).
		Re claims 7, 24, Hsu teaches that the respective PDU (packets for the total duration T0-T4) is constructed based on a first length of the respective PDU (duration T0-T4, Fig. 4A-B) and at least one second length of the at least one of the one or more of the second set of packets or the one or more of the fourth set of packets (each time length T0, T1, T2, T3, T4 associated with each of the packets A, B, C, D, E, Fig. 4A-B) (Fig. 2, Fig. 4A-B, Fig. 6, Par 0035-0040, Par 0043-0047, Par 0050-0054).
.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 8, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claim 1 above and further in view of Hariharan et al (US 20190104424 A1, hereinafter referred to as Hariharan).
		Re claims 8, 25, Hsu does not explicitly disclose that the first bitmap indicates a respective first link layer identifier (LLID) for each of the first set of packets and the second bitmap indicates a respective second LLID for each of the second set of packets, and wherein the information indicating the third set of packets is based on at least one of one or more first LLIDs or one or more second LLIDs.

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hsu by including the step that the first bitmap indicates a respective first link layer identifier (LLID) for each of the first set of packets and the second bitmap indicates a respective second LLID for each of the second set of packets, and wherein the information indicating the third set of packets is based on at least one of one or more first LLIDs or one or more second LLIDs, as taught by Hariharan for the purpose of communicating audio packets with ultra low latency between an audio source and multiple audio output devices to improve user experience, as taught by Hariharan (Par 0002, Par 0004).

Relevant Prior Art
		Tong et al (US 10341758 B1) discloses a wireless audio system including an audio source and a primary headphone and a secondary headphone. When the primary headphone failed to receive any audio data transmitted by the audio source, the secondary headphone relays the missing data to the primary headphone. Similarly, primary headphone relays missing data to the secondary headphone when the secondary headphone failed to receive data successfully (Fig. 1A-D, Fig. 4A-E, Fig. 7-11).  















Conclusion
		
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






	/HARUN CHOWDHURY/Examiner, Art Unit 2473